Citation Nr: 1753894	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability for the period prior to December 1, 2012.

2. Entitlement to a rating in excess of 20 percent for a low back disability for the period beginning December 1, 2012. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981 and from February 1983 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee

In October 2012 and December 2014, the Board remanded this matter for additional development.

In February 2016, the Board denied the claim for a schedular rating in excess of 20 percent for the Veteran's service connected low back disability.  The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Order, the Court vacated the Board's March 2016 decision insofar as it denied the Veteran's claim for a schedular rating in excess of 20 percent for his low back disability and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).  The Court left undisturbed other aspects of the Board's February 2016 decision, notably, entitlement to a rating in excess of 20 percent for intervertebral disc syndrome of the lumbar spine on an extraschedular basis and entitlement to a total disability rating based on individual unemployability due to service connected disabilities, which the Board remanded for additional development. 

The issue of a rating in excess of 20 percent for a low back disability for the period prior to December 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

In September 2017 written correspondence, prior to a promulgation of a decision in the appeal, the Veteran's attorney notified the Board of the Veteran's intention to withdraw his claim for a rating in excess of 20 percent for his low back disability for the period beginning on December 1, 2012.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the issue of a rating in excess of 20 percent for a low back disability for the period beginning on December 1, 2012, have been met.  38 U.S.C. § 7105(b)(2) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

In September 2017 correspondence, the Veteran, through his attorney, notified the Board of his desire to withdraw his appeal for a rating in excess of 20 percent for his low back disability for the period beginning December 1, 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue during the time period as set forth, and therefore, the issue of a rating in excess of 20 percent for a low back disability for the period beginning on December 1, 2012 must be dismissed.
ORDER

The appeal as to a rating in excess of 20 percent for a low back disability for the period beginning on December 1, 2012, is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The parties to the JMR found that the Board's February 2016 decision provided an inadequate statement of the reasons or bases for its denial of an increase in the evaluation of the Veteran's low back disability.  The parties to the JMR further agreed that the Board should consider § 4.59, as discussed in the Court's holding in Correia, when evaluating whether the examinations provided to the Veteran satisfied VA's statutory duty to assist.

In September 2017 correspondence, the Veteran requested that a VA obtain a retrospective opinion regarding the severity of the Veteran's low back symptoms prior to December 1, 2012.  

Thus, in light of the above, the Board finds that a remand is warranted to obtain a retrospective opinion to attempt to determine the severity of the Veteran's low back disability symptoms for the period prior to December 1, 2012.

Accordingly, the case is REMANDED for the following action:

1. Arrange for an appropriately qualified examiner to review the Veteran's medical records for the period beginning June 1, 2007, through November 30, 2012 in order to provide a retrospective medical opinion.  The examiner must thoroughly review all the VA and private treatment records, and any records received from the Social Security Administration (SSA), specifically the September 2010 SSA examination.  

Following a review of those records, and with consideration of the submitted lay statements, including the Veteran's lay statements, the examiner must provide a retrospective medical opinion regarding functional loss the Veteran experienced during flare-ups of his low back. Specifically, the examiner must state whether functional loss during flare-ups caused additional range-of-motion loss and, if so, the examiner must specifically opine on the degree of additional range-of-motion loss.  In doing so, the examiner is asked to estimate functional loss during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups and information gleaned from his medical records.  The examiner is also asked to provide an opinion on where painful motion began, if possible.  

If the examiner is unable to provide a retrospective opinion, he or she should clearly explain so in the report. 

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


